Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed on 06/27/2022 overcomes the previously raised Claim Objection. However, the arguments filed in regards to the 102 rejection have been fully considered but they are not persuasive. 
The Office notes that due to a typo in the previous Office action, the rejection of claim 15 was missing the word “wearing” in the phrase “even if occurs at the sealing surface” at the end of the explanation. Notice that this consequence was disclosed in at least P2 C2 L23-66 which were relied upon for the rejection and that seal wear compensation is the main benefit of the invention disclosed by Allen. This typo has been corrected in the present Office action.
The applicant argues that the 102 rejection of claim 15 is improper since prior art Allen fails to show the limitation of “configuring a first plate to move relative to the seal member and the seal holder” and “compressing the seal by moving the first actuator plate” since the inclined surfaces 45 of plates 46 are just passive, stationary surfaces that the energized seal body 40 slides against (pages 11-13 of 14 of the remarks). 
The Office respectfully disagrees, as it was mentioned in the previous and current Office action, the Office interpreted these limitation in the following manner:
“configuring a first actuator plate (see at least one of the retainer plates 46) to move relative to the seal member and the seal holder (plates 46 are capable of limited relative movement to aid in actuating the seal compensation feature); compressing the seal member by moving the first actuator plate; and causing the fluid-facing end surface of the seal member to extend outward along the first axis, beyond the seal holder and beyond the resting position (see at least P2 C1 L32- C2 L66, notice that the seal body 40 and the plates 46 comprises inclined surfaces 45 that aid compressing the seal to move radially forward toward the fluid passage to provide an effective seal with the valve seat or ram/pipe even if [[*wearing*]] occurs at the sealing surface). [[*see typo note above*]].
It is noted that by applicant’s own admission “the inclined surfaces 45 of plates 46 are just passive, stationary surfaces that the energized seal body 40 slides against” (pages 11-13 of 14 of the remarks). As such, in order to provide the seal compensation feature as disclosed by Allen, limited relative movement (in this case sliding) is required to occur between the first actuator plate (plates 46 with inclined surfaces 45) and the resilient seal member (see the packing assembly 15 comprising a resilient body 40) and the seal holder (valve member 6 / BOP ram member 24) in a similar manner as claimed with the inclined surfaces 45 of plates 45 aiding in compressing the seal to move radially forward toward the fluid passage to provide an effective seal. Thus, under the Broadest Reasonable Interpretation (BRI) of the claim language, the rejection is proper and is being maintained. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Allen (US 2,194,259).
Regarding claim 15, in making and/or using the device of Allen (US 2,194,259), the device of Allen teaches in at least Figs. 1-11 (see at least Figs. 1-9) of a method for sealing a fluid passageway (passageway 5/25), the method comprising: disposing a resilient seal member (see the packing assembly 15 comprising a resilient body 40) within a seal holder (valve member 6 / BOP ram member 24), the seal member extending parallel to a first axis (see the longitudinal axis along the movement axis of the valve member 6 and/or ram member 24), the seal member having a fluid-facing end surface (the surface that faces toward the passage) with a resting position (the valve/ram open position); configuring a first actuator plate (see at least one of the retainer plates 46) to move relative to the seal member and the seal holder (plates 46 are capable of limited relative movement to aid in actuating the seal compensation feature); compressing the seal member by moving the first actuator plate; and causing the fluid-facing end surface of the seal member to extend outward along the first axis, beyond the seal holder and beyond the resting position (see at least P2 C1 L32- C2 L66, notice that the seal body 40 and the plates 46 comprises inclined surfaces 45 that aid compressing the seal to move radially forward toward the fluid passage to provide an effective seal with the valve seat or ram/pipe even if wearing occurs at the sealing surface). Thus, the device of Allen meets all the limitations of claim 1. 
Regarding claim 16 and the limitation of the method of claim 15 wherein moving the first actuator plate involves moving it parallel to the first axis; the device of Allen meets this limitation as shown in at least Figs. 1-4. 
Regarding claim 17 and the limitation of the method of claim 15 wherein the first actuator plate is configured to apply to the seal member a compression force parallel to or along a second axis that crosses the first axis; the device of Allen meets this limitation with the plates 46 and the resilient body member 40 comprising inclined/cam surfaces 45 that provide a compression along parallel to or along a second axis that crosses the first axis as shown in at least Figs. 1-4 and 9.  
Regarding claim 18 and the limitation of the method of claim 15 wherein compressing the seal member by moving the first actuator plate includes applying an actuation force parallel to the first axis; the device of Allen meets this limitation with the relative movement of the plates 46 being parallel the movement axis of the ram/valve member as shown in at least Figs. 1-4 and 9.   
Regarding claim 19 and the limitation of the method of claim 15 wherein the seal holder is disposed within a valve body (valve housing 2/21) having a flow passageway (see the passageway 5/25); wherein the seal holder is configured for movement along the first axis relative to the valve body; and wherein causing the fluid-facing end surface of the seal member to extend outward results in closing the flow passageway; the device of Allen meets this limitation as shown in at least Figs. 1-4. 
Regarding claim 20 and the limitation of the method of claim 15 further comprising: disposing the first actuator plate within the seal holder along a first surface of the seal member; and disposing a second actuator plate (the other plate 46) within the seal holder along a second surface of the seal member; wherein the first and second surfaces of the seal member are parallel to the first axis; and wherein compressing the seal includes moving both actuator plates relative to the seal member, parallel to the first axis; the device of Allen meets this limitation as shown in at least Fig. 9.

Allowable Subject Matter
Claims 1-14 and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

The closest prior art are Allen (US 2,194,257; US 2,194,259; US 2,194,255; US 3,102,709), Losey (US 2,749,078), Gibson (US 3,023,994), Jones (US 4,638,972), Painter (US 9,708,876), Holland (US 2017/0067308) and Vivic (EP 0140490) teaching of various examples of seal/packing assemblies used in gate valves or ram-type blowout preventers (BOPs) similar to applicant’s general invention. Painter, Jones, Losey, Holland and Gibson teaches of BOPs with energizable seals/packing assemblies, notice that while comprising similar concepts to the disclosed invention (in particular the use of an inclined/camming surface to energize the seal) notice that the location of the seal or how the seal is compressed as claimed is not taught by these references. Vivic and the Allen references teaches of various examples of seal/packing designs with similar structure to the claimed invention. However, notice that Vivic and Allen fails to show the particular details of the structure, location/arrangement and/or function of the actuator plate and the protective plates as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the sealing apparatus comprising: the seal holder (100), the resilient member (150), the actuator plate (106) and the protective plates (170/176) in combination with all the limitations as claimed in claims 1-14 and 21-27 and as shown in at least Figs. 10-11 and 21 of the application.   


Examination Notes
The Office notes that while there are differences between the disclosed invention and the cited prior art, these differences are not currently being captured by the claimed invention. Furthermore, it is noted that at least claim 15 is broad enough to be rejected by cited prior art Painter (US 2015/0184481) as mentioned in the European Office Action dated on 05/24/2022 which was cited by the applicant. The Office suggests that the cited prior art is reviewed and that the rejected claims are amended to clearly capture the differences between the cited prior art and the disclosed invention. Alternatively, based on claims 1-14 and 21-27 being allowable, the Office suggests that claims 15-20 are either: a) amended to include limitations similar to those found in the allowable claims; or b) cancelled. Additionally, it is suggested that withdrawn claims 28-29 are cancelled in order to expedite prosecution and place the application in condition for allowance. The Office advises that any amendment to the claims will require further search and other considerations to consider their patentability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753